•   *<


                                                                             SO / OU£~Oz

                                       DEMETRIUS WILLIAMS
                                        TDCJ-ID #1824940
                                       ALFRED HUGHES UNIT
                                          Rt.2 Box 4400
                                       GATESVILLE/TX.76597


         March 19,2015



         Clerk of Court of Criminal Appeals
         Mr.Abel Acosta
         P.O,Box 12308
         Austin,Texas 78711



         RE:   Ex Parte Williams
               Writ No. WR-80,068-02




         Dear Clerk,

         I am writing due to the fact I need to obtain a copy of the Application for
         writ of habeas corpus I filed[ WR-80,068-02 ] with this court.I'd like to
         purchase the copy and all documentation,would you please provide me with the
         necessary information so that I may do so.Your cooperation concerning this
         matter shall be highly appreciated.




         Thank You,




         Demetrius Williams




                                                             COURT OF CRIMHAL APPEAL
                                                                       25 2015

                                                               'AbelAco8ia.Cte